                       Case 1:20-cr-00028-JPO Document 37 Filed 06/10/20 Page 1 of 8




            ELIZABETH PAEZ VAZQUEZ                                              20 Cr. 28 (JPO)

                                                                                 76383-054

                                                                   Clay Kaminsky, Esq.



                             One (1)




21 U.S.C. 846              Conspiracy to Distribute Methamphetamine                      12/16/2019   1




                                                               8




                all open




                                                                                     6/8/2020




                                                                                     6/8/2020
                Case 1:20-cr-00028-JPO Document 37 Filed 06/10/20 Page 2 of 8


                                                                                2   8
               ELIZABETH PAEZ VAZQUEZ
                 20 Cr. 28 (JPO)




Time Served.
             Case 1:20-cr-00028-JPO Document 37 Filed 06/10/20 Page 3 of 8


                                                                             3   8
           ELIZABETH PAEZ VAZQUEZ
             20 Cr. 28 (JPO)




3 Years.
  Case 1:20-cr-00028-JPO Document 37 Filed 06/10/20 Page 4 of 8


                                                            4     8
ELIZABETH PAEZ VAZQUEZ
  20 Cr. 28 (JPO)
                    Case 1:20-cr-00028-JPO Document 37 Filed 06/10/20 Page 5 of 8

                                                                                                            5   8
                ELIZABETH PAEZ VAZQUEZ
                  20 Cr. 28 (JPO)



You shall obey the immigration laws and comply with all legal directives of U.S. immigration authorities.

You shall be supervised by the District of your residence.
   Case 1:20-cr-00028-JPO Document 37 Filed 06/10/20 Page 6 of 8

                                                               6      8
ELIZABETH PAEZ VAZQUEZ
  20 Cr. 28 (JPO)




100.00         0.00             0.00        0.00               0.00




                         0.00                      0.00
                    Case 1:20-cr-00028-JPO Document 37 Filed 06/10/20 Page 7 of 8

                                                                                                              7             8
                ELIZABETH PAEZ VAZQUEZ
                  20 Cr. 28 (JPO)



If it is determined that defendant has received payment for her role in the crime, that payment is subject to forfeiture.
  Case 1:20-cr-00028-JPO Document 37 Filed 06/10/20 Page 8 of 8

                                                                  8   8
ELIZABETH PAEZ VAZQUEZ
  20 Cr. 28 (JPO)




            100.00
